Citation Nr: 0416238	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-28 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected pension and special 
monthly pension, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to July 
1946.  He died on February [redacted], 2002; the appellant is his 
daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating action that denied the 
appellant's claim for accrued benefits as untimely.  A notice 
of disagreement was received in April 2003 and the RO issued 
a statement of the case in September 2003.  A completed 
substantive appeal was received from the appellant in 
November 2003.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002.

2.  The RO received the appellant's claim for accrued 
benefits on March 27, 2003.

3.  No claim for accrued benefits was received prior to March 
27, 2003, and the appellant does not assert that she filed a 
claim for accrued benefits prior to that date.  


CONCLUSION OF LAW

The claim for nonservice-connected pension and special 
monthly pension, for accrued benefits purposes, lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.152, 
3.155, 3.1000 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).
 
In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the appellant's claim 
lacks legal merit.  As the law, and not the facts, is 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable in this case.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002). 
 


II.  Analysis

The basic facts in this case are not in dispute.  The veteran 
died on February 23, 2002.  In March 2002, the appellant 
filed an application for burial benefits, but did not submit 
a claim for other death benefits at that time.  In May 2002, 
the RO notified the appellant of her rights to other death 
benefits and of the timeframe for claiming these benefits.  
In March 2003, the appellant filed a claim for accrued 
benefits based on the veteran's receipt of nonservice-
connected pension and special monthly pension benefits prior 
to his death.  In April 2003, the RO denied the veteran's 
claim as untimely since it was received over a year after the 
veteran's date of death.  

The pertinent legal authority governing claims for accrued 
benefits due and unpaid upon the death of a beneficiary 
provide that applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2003).  Based 
on these provisions, the appellant had until February 23, 
2003, to submit a claim for accrued benefits.  As noted, the 
RO received her claim on March 27, 2003, over a month after 
this deadline.  Moreover, the appellant does not allege, and 
the record does not reflect , and the claims file contains no 
correspondence from the appellant that may be construed as a 
claim for accrued benefits prior to the February 2003 
deadline.  

In several statements of record, the appellant asserts that 
she was unaware of the deadline and that her husband died 
suddenly in July 2002, and the impact of losing her father 
and her husband in such close proximity rendered her unable 
to submit the claim in a timely manner.  Additionally, in a 
January 2004 statement submitted on her behalf by The 
American Legion, the service representative asserts that the 
appellant was unable to file her claim in a timely manner 
because of her mental condition at the time of the veteran's 
death.  



While the Board is sympathetic to the appellant's 
circumstances in losing both her husband and father in a 
short time period, unfortunately, there is no legal authority 
for tolling or extending the time period for submitting a 
claim for accrued benefits based on grief or mental illness.  
The United States Court of Appeals for the Federal Circuit 
has held that where mental illness rendered the claimant 
incapable of rational thought or deliberate decision, the 
time period for filing an appeal before the United States 
Court of Appeals for Veterans Claims may be equitably tolled; 
however, this finding has not been extended to claims filed 
within VA.  Therefore, the Board finds that this decision 
does not affect the appellant's situation.  See Barrett v. 
Principi, No. 03-7149 (Fed. Cir. Apr. 5, 2004).  

Additionally, there is no legal authority for tolling or 
extending the time period for filing a claim for accrued 
benefits based on unawareness of the deadline.  

The Board further finds that the appellant has been provided 
sufficient opportunity to present evidence and/or argument on 
the timeliness question.  No argument or evidence has been 
presented that changes the basic facts outlined above, or 
that establishes a legal exception to the time limits in 
which to file an accrued benefits claim that are prescribed 
by statute and regulation.  

Under these circumstances, the Board must conclude that the 
appellant has failed to file a timely claim for accrued 
benefits.  As noted above, the statute specifically provides 
that claims for accrued benefits must be filed within one 
year of the date of death, which is, in these circumstances, 
dispositive of the appellant's claim.  Where, as here, the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim of entitlement to nonservice-connected pension and 
special monthly pension, for accrued benefits purposes, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



